Citation Nr: 0612370	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  03-17 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUES


1.  Entitlement to an increased rating for postoperative 
residuals of right knee degenerative joint disease (DJD), 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for right knee 
instability, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for left knee DJD, 
currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from November 1971 to March 
1974.

This appeal to the Board of Veterans Appeals (Board) arises 
from a January 2003 rating action that denied ratings in 
excess of 30 percent for postoperative residuals of right 
knee DJD, and 10 percent for left knee DJD.  The veteran 
filed a Notice of Disagreement (NOD) in February 2003.  The 
RO issued a Statement of the Case (SOC) in June 2003, and the 
veteran filed a Substantive Appeal subsequently that month.  
The RO issued Supplemental SOCs (SSOCs) in September 2003 and 
April 2004.  

This appeal also arises from a June 2003 rating action that 
denied a rating in excess of 10 percent for right knee 
instability.  The veteran filed a NOD subsequently in June 
2003, and the RO issued a SOC in September 2003.  The veteran 
filed a Substantive Appeal in October 2003.

In July 2004, the Board remanded these matters to the RO for 
further development of the evidence and for due process 
development.  After accomplishing the requested action, the 
RO continued the denials of the claims (as reflected in the 
October 2004 SSOC), and returned the matters to the Board for 
further appellate consideration.

By decision of March 2005, the Board denied ratings in excess 
of 30 percent for postoperative residuals of right knee DJD, 
and 10 percent each for right knee instability and left knee 
DJD.  The veteran appealed the denials to the U.S. Court of 
Appeals for Veterans Claims (Court).  In January 2006, 
counsel for the VA Secretary and the appellant filed a Joint 
Motion for Partial Remand to the Board; by February 2006 
Order, the Court granted the Joint Motion, vacating those 
portions of the March 2005 Board decision that denied ratings 
in excess of 30 percent for postoperative residuals of right 
knee DJD, and 10 percent each for right knee instability and 
left knee DJD, and remanding those issues to the Board for 
proceedings consistent therewith.

In March 2006, the Board notified the veteran that his 
attorney-representative was retiring from the practice of 
law, and of his options for appointing another representative 
or representing himself in this appeal.  Subsequently that 
month, the Board received a signed statement from the veteran 
indicating that he wanted to represent himself in this 
appeal.  

For the reasons expressed below, the issues on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A.         § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above and the February 
2006 Court Order, the Board finds that all notification and 
development action needed to render a fair decision on the 
claims on appeal has not been accomplished.  

Although a VA general medical examination was conducted in 
January 2003, the examiner failed to address the matters of 
bilateral knee endurance, functional loss, and pain on use.  
See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 
202-207 (1995).  The Board also notes that the claims file 
was not available to the examiner prior to the examination, 
and that the veteran has contended in his February 2003 NOD 
that that examination was inadequate.  In its February 2006 
Order, the Court determined that the January 2003 VA 
examination was inadequate, and specifically requested that a 
new examination of the veteran's knees be conducted, and that 
a medical opinion be obtained as to whether knee pain could 
significantly limit the veteran's functional ability during 
flare-ups or upon knee activity for prolonged periods.  

Under the circumstances, the Board finds that another 
examination of the veteran to obtain the additional findings 
needed to fairly and fully evaluate the bilateral knee claims 
on appeal is necessary.  The veteran is hereby advised that 
failure to report for the scheduled examination, without good 
cause, shall result in denial of the claims for increase.  
See 38 C.F.R. § 3.655(b) (2005).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to him by the pertinent VA 
medical facility.  

Prior to the examination, the RO should obtain all 
outstanding records of VA medical treatment of the veteran.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Thus, the Board finds that the 
complete records of all treatment and evaluation of the 
veteran's knees at the VA Medical Center (VAMC) Fayetteville, 
North Carolina, from 2004 to the present time should be 
obtained and associated with the claims file.  The Board 
points out that, under 38 C.F.R. § 3.159(b), efforts to 
obtain Federal records should continue until either the 
records are received, or notification is provided that 
further efforts to obtain such records would be futile.  See 
38 C.F.R. § 3.159(c)(1).  

The action identified herein is consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Fayetteville VAMC complete copies of all 
records of medical treatment and/or 
evaluation of the veteran's knees from 
2004 to the present time.  In requesting 
these records, the RO should follow the 
current procedures of 38 C.F.R. 
§ 3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file. 

2.  The RO should arrange for the veteran 
to undergo VA orthopedic examination of 
his knees.  The entire claims file must 
be made available to and reviewed by the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of his 
documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished (to 
include X-rays and range of motion 
testing, expressed in degrees, with 
standard ranges provided for comparison 
purposes).  All clinical findings should 
be reported in detail and correlated to a 
specific diagnosis.  

The physician should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with any knee.  If pain on 
motion is observed, the physician should 
indicate the point at which pain begins.  
He or she should also indicate whether, 
and to what extent, the veteran 
experiences likely functional loss of any 
knee due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use of any knee; to 
the extent possible, he or she should 
express such functional loss in terms of 
additional degrees of limited motion of 
any knee.

As regards the veteran's right knee 
instability, the physician should provide 
an assessment as to whether such 
instability is slight, moderate, or 
severe.

The physician should set forth all 
clinical findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

3.  If the veteran fails to report for 
the scheduled examination, the RO should 
obtain and associate with the record (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.  

4.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268, 
271 (1998).

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  If the veteran 
fails to report for the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b) as 
appropriate.

6.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO must furnish him an 
appropriate SSOC that includes clear 
reasons and bases for all determinations 
(to include discussion of the criteria 
for all possible schedular ratings for 
the applicable rating codes, and 
information regarding the effective date 
that may be assigned, consistent with the 
requirements of the Court's recent 
decision in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), if not otherwise 
met), and afford him the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or 


other appropriate action must be handled in an expeditious 
manner.  See                38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).

